          Case 3:17-cv-00186-RCJ-WGC Document 147 Filed 03/29/21 Page 1 of 2



 1   AARON D. FORD
      Attorney General
 2   DOUGLAS R. RANDS, Bar No. 3572
      Senior Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1150
     E-mail: drands@ag.nv.gov
 6
     Attorneys for Defendant
 7   Susan Baros
 8                                  UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10   NEAL SALES,
                                                                  Case No. 3:17-cv-00186-RCJ-WGC
11                                 Plaintiff,
                                                                ORDER TO CONTINUE CALENDAR
12   v.                                                             CALL AND JURY TRIAL
                                                                        (First Request)
13   KIM ADAMSON, et al.,
14                                 Defendants
15           Defendant Susan Baros, by and through counsel, Aaron D. Ford, Attorney General of the State of
16   Nevada, and Douglas R. Rands, Senior Deputy Attorney General, hereby submits her Motion to Continue
17   the Calendar Call, currently set for April 19, 2021. This motion is based on the following Memorandum
18   of Points and Authorities, the attached declaration, and all papers and pleadings on file herein.
19                          MEMORANDUM OF POINTS AND AUTHORITIES
20           Neal Sales (“Plaintiff”) is an inmate incarcerated in the Nevada Department of Corrections
21   (NDOC). Plaintiff filed a Civil Rights Complaint pursuant to 42 U.S.C. § 1983 (ECF No. 6) for events that
22   allegedly occurred while Plaintiff was housed at Lovelock Correctional Center (LCC) on May 9, 2016. Id.
23   at 1. In its Screening Order (ECF No. 5), this Court ordered Plaintiff’s Eighth Amendment failure to
24   protect claim to proceed against Defendant Susan Baros (“Defendant”). Id. at 10.
25           This Court issued an Order setting the Calendar Call for Monday, April 19, 2021. (ECF No. 144).
26   Counsel for the Defense is currently scheduled to begin a Jury Trial in front of Judge Du on that same day
27   in Randolph v. Carrasco, 3:17-cv-00506- MMD-WGC. Due to a calendaring issue, Counsel is also
28   scheduled to return from a family trip on that same day. Assuming the family matter can be cut short,

                                                         1
       Case 3:17-cv-00186-RCJ-WGC Document 147 Filed 03/29/21 Page 2 of 2



 1   Counsel will still be in trial in another Courtroom on that day. Therefore, Counsel requests the calendar

 2   call in this matter be continued.

 3           Courts have inherent powers to control their dockets, see Ready Transp., Inc. v. AAR Mfg, Inc.,

 4   627 F.3d 402, 404 (citations omitted), and to “achieve the orderly and expeditious disposition of cases.”

 5   Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) “Such power is indispensable to the court’s ability to

 6   enforce its orders, manage its docket, and regulate insubordinate [ ] conduct. Id. (citing Mazzeo v.

 7   Gibbons, No. 2:08–cv01387–RLH–PAL, 2010 WL 3910072, at *2 (D.Nev.2010)).

 8   LR IA 6-1 discusses requests for continuances. The rule states:

 9                   (a) A motion or stipulation to extend time must state the reasons
                     for the extension requested and must inform the court of all
10                   previous extensions of the subject deadline the court granted.
                     (Examples: “This is the first stipulation for extension of time to file
11                   motions.” “This is the third motion to extend time to take
                     discovery.”)
12

13           This is the first request, and is requested for good cause. Counsel will either be in trial or

14   returning to the area on the day set for the Calendar Call. Therefore, it is requested that the calendar

15   call be continued one week to April 26, 2021, or to a date convenient to this Court’s calendar.

16                                           ORDER
     IT IS HEREBY ORDERED that the Motion to Continue Calendar Call (ECF No. 145) is GRANTED.
17
     IT IS FURTHER ORDERED that the Calendar Call currently set for April 19, 2021 is VACATED and
18
     RESCHEDULED to 10:00 A.M., Monday, May 3, 2021.
19
     IT IS FURTHER ORDERED that the Jury Trial currently set for May 3, 2021 is VACATED and
20   RESCHEDULED to 8:30 A.M., Monday, May 17, 2021.
21
     IT IS SO ORDERED this 29th day of March, 2021.
22

23

24                                                            _____________________________

25                                                            ROBERT C. JONES, District Judge

26
27

28

                                                          2
